Title: From John Adams to Antoine Marie Cerisier, 13 May 1783
From: Adams, John
To: Cerisier, Antoine Marie


Dear Sir
Paris May 13. 1783

I had not Seen for many Months, any one Number of the Politique hollandois, until Yesterday, when a Friend Sent me Several Numbers of them up to the 22 of April.— Will you be So good as to desire Mr Crayenschot to Send them to me Weekly, and address them by the Post to Monsieur Mathew Ridley, Rue de Claire No. 60.— Let him Send them every Monday as soon as they come out.
I always read them with great Pleasure, and I find they have lost none of their Elegance, their Wisdom or their Spirit. You will continue them I hope at least untill the final Establishment of the Peace.—
The Confusions in England, and the Interruption of News from America, have kept me here much against my will for a long time, and I have Reason to fear that the Conferences for the definitive Treaty will be drawn out into greater Length than will be convenient to my Wishes or Feelings.
Your Countrymen the Dutch are determined to draw back their Constitution to its first Principles and to remount their Liberties, by which Means they will derive from the American War civil and political Benefits more than enough to indemnify them for all that has been plundered from them, besides Securing their full share in American Commerce.— May their Liberties be perpetual.
Pray what have you done with the Essay on the Cannon Law &c.?
You ask my opinion concerning some late English Pamphlets.— The Controversy between Clinton and Cornwallis, cannot be less interesting to you as an Historian than that between Burgoine and How and Galloway. There are also some Pamphlets upon the Peace, worth reading.
You See, by my Seal, that the benign Influences of the thirteen Stars Still Shine, on the Noble Sports of Hunting and Fishing, for the Purposes of Navigation.—
With great Esteem I have the Honour to be, Sir your obliged and obedient Servant
John Adams.

